Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Remarks

Applicant’s arguments, filed (10/26/2021), with respect to pending claims 1-15 and have been fully considered but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection with new interpretation of the reference as presented below.
However, a new ground/s of rejection is made in view of newly found prior art Kamiya (Pub.20160341631), and Sedgwick (Pat.3366248).
See below rejection for full detail.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (Pub.20160341631) in view of Sedgwick (Pat.3366248).

 Regarding Claim 1, Kamiya disclose a diagnostic device comprising:

a receiver configured to receive sensing information and describing information, the sensing information being information on a physical quantity including acoustic data, acceleration data, or AE wave data (para [0006], where JP 2005-074545 a discloses a status monitoring device for a machine tool, and it is described that vibration data is measured by using an AE sensor), that varies in accordance with an operation by a tool, the describing information describing a tool and an operation of the tool (para [0031], where machine tool 10 has a spindle velocity sensor (or a spindle rotation 
sensor) 30 for detecting the (rotational) velocity of spindle 12, a spindle temperature sensor 32 for detecting the temperature of spindle 12 (or the spindle bearing), a motor velocity sensor (or a motor rotation sensor) 34 for detecting the (rotational) velocity of spindle motor 14, e.g., the spindle part of the tool and velocity of the spindle equivalent to the operation of the tool); and
at least one processor (Fig. 1, # 16, where motor controller)
accelerated to a predetermined number of rotations is started to when the spindle motor is stopped, a storing part which stores the spindle stopping time measured by the time measuring part); and    
     configured to determine a state of the tool, using the specified sensing information and the describing information (para [007], where judging a state in which a level of the output signal extracted by the variable filter exceeds a specified level as an abnormal 
state, the abnormal state such as mounting failure or rotational fault of a tooling can be automatically detected).
Kamiya does not disclose describing a type of the tool.
Sedgwick disclose describing a type of the tool (Col. 2, lines 55-60, where the rapid automatic tool identification and selection of desired tool of tools).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide type of the tool, as taught by Sedgwick in the Kamiya in order to reduce the time in effecting tool changes.

Regarding Claim 2, Kamiya disclose the diagnostic device according to claim 1, wherein the at least one processor is configured to specify, based on the describing information, the sensing information detected while the tool is performing a certain operation, and determines the state of the tool based on the specified sensing information (para [0038], where the change rate of the spindle stopping time periodically 

Regarding Claim 3, Kamiya disclose the diagnostic device according to claim 1, wherein the receiver is configured to receive a plurality of pieces of sensing information, and
      based on, out of the received pieces of sensing information, the sensing information detected during a term which is specified by the received describing information and in which the tool is performing a certain operation, and based on a model corresponding to the received describing information, the determination unit determines the state of the tool in the term (para [0038], where the change rate of the spindle stopping time periodically measured exceeds the previously determined or stored change rate of the stopping time (i.e., at the normal state), it can be judged that an abnormality has occurred in the spindle).

Regarding Claim 4, Kamiya disclose the diagnostic device according to claim 1, wherein the receiver is configured to receive a plurality of types of sensing information 


Regarding Claim 5, Kamiya disclose the diagnostic device according to claim 1, wherein the at least one processor is further configured to generate, when describing information for which no model has been defined is received, a model corresponding to the describing information for which no model has been defined based on the sensing information corresponding to the describing information(para [0006], where JP 2005-074545 a discloses a status monitoring device for a machine tool, and it is described that vibration data is measured by using an AE sensor).

Regarding Claim 7, Kamiya disclose the diagnostic device according to claim 1, wherein the at least one processor is further configured to determine, based on the received sensing information, a term for use in determining the state of the tool from a term specified by the received describing information, and determine the state of the 
documents so solve the problem of how to achieve machine learning.

Regarding Claim 13, Kamiya disclose the diagnostic device according to claim 1, wherein the at least one processor is configured to determine the state of the tool based on a model corresponding to specified quality and the received describing information. Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determine the state of the tool based on the model corresponding to specified quality and the received describing information, in the Kamiya reference in order to keep into account limited operation time of some tool components. 
Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 1.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (Pub.20160341631) in view of Sedgwick (Pat.3366248), as applied above and further in view of Maeda (U.S.Pub.20120041575).
Regarding Claim 6, the combined system applied above disclose the diagnostic device according to claim 1, but does not disclose comprising an acceptor unit configured to receive an input of describing information that differs from the describing information received by the receiver, wherein the at least one processor is configured to determine the state of the tool based on the received sensing information, and based on a model 

Maeda disclose an acceptor unit configured to receive an input of describing information that differs from the describing information received by the receiver, wherein
the at least one processor is configured to determine the state of the tool based on
the received sensing information, and based on a model corresponding to at least one of describing information received by the receiver and the describing information received by the acceptor (Fig. 4, anomaly detection and diagnoses after anomaly; para
[0069], where anomaly is detected from a time-series signal from a facility by time- series signal feature extraction/classification 24; The number of facilities is not necessarily limited to one. A plurality of facilities may be considered as
objects, collateral information such as information regarding a maintenance event (an alarm or a work record: specifically, activation, shutdown, and operation condition settings of a facility, information on various failures, information on various warnings, routine inspection information, operation environment such as installation temperature, accumulated operation time, part replacement information, adjustment information, cleaning information, and the like) of each facility is retrieved to detect an anomaly at high sensitivity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide acceptance unit configured to receive
Maeda in the combined system applied above in order to more accurately determine the abnormal state.

Regarding Claim 12, the combined system applied above disclose the diagnostic device according to claim 1, but does not disclose the describing information indicates operating time of a drive unit included in the tool.
Maeda disclose the describing information indicates operating time of a drive
unit included in the tool (para [0069], where anomaly is detected from a time-series
signal from a facility by time-series signal feature extraction/classification 24. A plurality of facilities may be considered as objects. At the same time, collateral information such as information regarding a maintenance event).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide operating time of a drive unit, as taught
by Maeda in the combined system applied above in order to more accurately determine the abnormal state.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (Pub.20160341631) in view of Sedgwick (Pat.3366248), as applied above and further in view of Sharma (U.S. Pub.2016/0098645).
Regarding Claim 8, the combined system applied above disclose the diagnostic device according to claim 1, but does not disclose a likelihood of the received sensing information relative to a model, and determines the state of the tool by comparing at 
Sharma disclose a likelihood of the received sensing information relative to a model, and determines the state of the tool by comparing at least one of the likelihood and a value indicating a change in the likelihood with a threshold (para [0050], where the model evaluation operation 220 makes corrections to the training data and adjusts a threshold for the appropriate model based on input from a user. The model evaluation operation 220 includes applying the prediction models to the test data. The prediction models compute confidence values (i.e., probabilities) that a mention satisfies the
relationship based on a statistical analysis of the feature vector supplied to model...a comparison of the confidence values against a threshold, which may set to, without limitation, a default value or a value estimated from the training and/or test results). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comparing at least one of the likelihood , as taught by Sharma in the combined system applied above in order to build high precision models with low cost. Examiner assumes that quality information is adjusted threshold values.

Regarding Claim 10, the combined system applied above disclose the diagnostic device according to claim 9, wherein at least one processor is further configured to compare at least one of the likelihood and a value indicating a change in the likelihood with a plurality of thresholds to determine quality information from among a plurality of pieces of quality information, and outputs the determined quality information.

Sharma disclose at least one processor is further configured to compare at least one of the likelihood and a value indicating a change in the likelihood with a plurality of thresholds to determine quality information from among a plurality of pieces of quality information, and outputs the determined quality information (para [0054], where filters may dynamically specify or modify the selection threshold); (para [0055], where retraining operation 224 retrains the prediction models using the full set of training data
updated based on the inputs from the user and adjusts the threshold in response to the inputs from the user. Estimated thresholds may be adjusted during retraining).

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comparing at least one of the likelihood, as taught
by Sharma in the combined system applied above in order to build high precision models with low cost. 

Claims 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (Pub.20160341631) in view of Sedgwick (Pat.3366248), as applied above and further in view of Suzuki (EP 2905665).

Regarding Claim 9, the combined system applied above disclose a diagnostic device according to claim 1, but does not disclose a model is generated based on sensing information on the physical quantity detected while the tool is operating in a normal state, and


Suzuki disclose a model is generated based on sensing information(para [0161], where a plurality of the facilities 12 exist in accordance with the model or the machine, the information processing apparatus 11 may create the diagnosis model in accordance with the model or the machine. Then, the information processing apparatus 11 may detect and diagnose the abnormality sign of the facility 12 in accordance with the model or the machine) on the physical quantity detected while the tool is operating in a normal
state (Fig.3, 101 b, para [0036], where sensor detects, for example, a temperature of a cylinder, oil, or cooling water, a pressure of oil or cooling water, a rotation speed of a shaft, a room temperature, an operation time), and
   the at least one processor obtains a likelihood of the received sensing information relative to the generated model and outputs quality information defined in accordance with the likelihood (para [0051] and [0053], where a customization operation 222 may allow the user to define a pattern-based model implementing one or more patterns or rules for filtering, normalizing ...all relationships where the confidence meets the threshold are selected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determine physical quantity detected while the tool is operating in a normal state, as taught by Suzuki in the combined system applied above in order to more persuasively determine normal operation of the tool.


Suzuki disclose at least one processor determines the state of the tool with respect to a model and outputs information indicating quality corresponding to the model with which the state of the tool is determined to be normal (para [0051] and [0053], where a customization operation 222 may allow the user to define a pattern-based model
implementing one or more patterns or rules for filtering, normalizing ...all relationships where the confidence meets the threshold are selected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determine indicating quality corresponding to the model with which the state of the tool is determined to be normal, as taught by Suzuki in the combined system applied above in order to more persuasively determine normal operation of the tool. 

Regarding Claim 15, the combined system applied above disclose a diagnostic device comprising:
a receiver configured to receive describing information and sensing information, the sensing information being information on a physical quantity including acoustic data, acceleration data, or AE wave data that varies in accordance with an operation by a 
    at least one processor configured to specify, using the describing information and the sensing information, sensing information in a period in which the tool is performing a machining operation on a processed item, as recited in Claim 1. 
The combined system applied above does not disclose configured to determine quality information indicating a quality of the processed item, using the specified sensing information and the describing information.
Suzuki disclose configured to determine quality information indicating a quality of the processed item, using the specified sensing information and the describing information (para [0051] and [0053], where a customization operation 222 may allow the user to
define a pattern-based model implementing one or more patterns or rules for filtering,
normalizing ...all relationships where the confidence meets the threshold are selected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants’ invention was made to determine quality information, as taught by Suzuki in
the combined system applied above in order to more persuasively determine normal operation of the tool. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
1) Yamamoto (U.S.Pub.20150293523) disclose (para [0072-0074], where initial
measurement data for predetermined operating patterns] is used as training data

patterns] is used as test data (sensor data). Thus a high accuracy diagnosis of
a normal/abnormal machine tool state can be performed using the 1 class SVM
method);
2) Dodge (WO/2002/095323) disclose sensor component adapted to receive
information associated with at least one of operation of a welder and weld
characteristics; a control component adapted to receive information from the sensor
component and to perform at least one test sequence to facilitate welder diagnostics
based at least in part upon information received from the sensor component;
a diagnostic component adapted to perform welder internal diagnostics and to receive
information from at least one of the sensor component and the control component, the
diagnostic component determining a health status of welder based at least in part upon information received from at least one of the sensor component, the control component and the welder internal diagnostics, the diagnostic component sending information associated with the health status of the welder to a remote system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857


/REGIS J BETSCH/Primary Examiner, Art Unit 2857